Citation Nr: 0218716	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  01-05 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from March 1968 to March 1970.  This 
matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In correspondence dated in 
February 2002 the appellant withdrew her request for a 
personal hearing before a Member of the Board.


FINDINGS OF FACT

1.  The veteran died in July 1998 at the age of 50.

2.  Acute respiratory distress due to brain metastasis and 
bladder carcinoma were certified as the immediate and 
consequential causes of death on the veteran's death 
certificate; medical evidence demonstrates he died as a 
result of metastatic small cell carcinoma of the bladder 
with the primary site at the urinary bladder..

3.  Service connection was not established for any 
disability during the veteran's life.

4.  The veteran's bladder carcinoma was not manifested in 
service or in the first postservice year, and is not shown 
to be related to service or to any herbicide exposure 
therein.  
5.  A service-connected disability did not cause, or 
substantially or materially contribute to cause, the 
veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1310, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have also been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  See VAOPGCPREC 11-
2000.

The Board finds that the applicable mandates of the VCAA 
and implementing regulations are met.  The appellant and 
her representative were notified of the VCAA provisions by 
correspondence dated in July and September 2001 and the RO 
adjudicated the claim in accordance with these provisions 
in the October 2001 and April 2002 supplemental statements 
of the case.  These documents adequately notified the 
appellant of the evidence necessary to substantiate the 
matter on appeal and of the action to be taken by VA.  The 
RO has adjudicated the claim on the merits; therefore, 
well-groundedness is not an issue.  As the appellant has 
been kept apprised of what she must show to prevail in her 
claim, what information and evidence she is responsible 
for, and what evidence VA must secure, there is no further 
duty to notify.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Factual Background

The record shows that the veteran's active duty included 
combat service in Vietnam.  Service and post-service 
medical records are negative for diagnosis or treatment 
for bladder carcinoma prior to February 1997.  Private 
hospital treatment records dated from February 1997 to 
July 1998 include diagnoses of invasive bladder carcinoma, 
combined papillary transitional cell carcinoma, Grade III, 
small cell undifferentiated carcinoma, and metastatic 
small cell carcinoma of the bladder.  A May 29, 1997, 
ambulatory care report signed by Dr. K. noted a 
provisional diagnosis of prostate cancer.  In a February 
16, 1998, report Dr. W. provided the veteran a diagnosis 
of recurrent small cell cancer of the bladder but referred 
to studies concerning medications and treatment for 
recurrent small-cell lung cancer in the treatment plan.

The veteran's death certificate shows he died in July 1998 
at the age of 50.  Acute respiratory distress due to brain 
metastasis and bladder carcinoma were certified as the 
immediate and consequential causes of death on the 
veteran's death certificate.  The approximate interval 
between the onset of bladder carcinoma and death was 
reported as 2 years.  No autopsy was performed.  VA 
records show that service connection was not established 
for any disability during the veteran's life.

In the initial rating decision in July 2000 the RO denied 
service connection for the cause of the veteran's death.  
It was noted that National Academy of Sciences (NAS) 
studies had found that there was no evidence that exposure 
to herbicides alone was related to bladder cancer and that 
VA had determined that the available scientific and 
medical evidence did not show a positive association 
between urinary bladder cancer and exposure to herbicides.  
Appropriate citations to the public record were provided. 

In a September 2000 private medical statement Dr. 
D.A.V.B., identified as the veteran's urologist, noted 
that veteran died as a result of a form of soft tissue 
tumor, squamous cell carcinoma of the urinary bladder.  It 
was further noted that patients with such tumors may have 
been predisposed to this form of cancer by exposure to 
certain toxic agents and, in essence, that he had been 
informed that the veteran had been exposed to several 
field agents during his tour of duty in South Vietnam.  
The physician opined that the veteran's death as a result 
of brain metastasis from his soft tissue tumor, squamous 
cell carcinoma of the bladder "certainly could" have been 
related to his prior exposure to certain chemical agents.

In a February 2001 private medical statement Dr. P.K., 
identified as the veteran's oncologist, noted he was 
unaware of any data indicating herbicides could cause 
small cell carcinoma of the bladder but admitted that the 
matter was outside his field of expertise.  

In her May 2001 substantive appeal the appellant, in 
essence, asserted that the veteran's cancer had involved 
several vital organ including the prostate, liver, and 
kidneys and, therefore, should be presumed to have been 
due to his exposure to herbicides in South Vietnam.  She 
referred to the statements of Drs. D.A.V.B. and P.K. as 
supporting her claim.

At her personal hearing in February 2002 the appellant 
reiterated her claim and testified as to the veteran's 
medical treatment.  The appellant and her representative 
asserted that in May 1997 Dr. K. had provided an 
additional diagnosis of prostate cancer and that a 
February 16, 1998, report from Dr. W. indicated a 
diagnosis of recurrent small cell lung cancer.  They 
claimed, in essence, that service connection should be 
presumed for the cause of the veteran's death as a result 
of his prostate and lung cancer.

An April 2002 VA medical opinion, based upon a full chart 
review, found the medical evidence was unequivocal that 
the veteran's difficult course and death were the result 
of metastatic small cell carcinoma of the bladder and that 
the primary site was his urinary bladder.  It was noted 
there was no evidence of a diagnosis of prostate cancer or 
small cell lung cancer.

Analysis

Service connection may be granted for a disability 
resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of 
preexisting injury suffered or disease contracted in line 
of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection can be granted for certain diseases, 
including malignant tumors, if manifest to a degree of 10 
percent or more within one year of separation from active 
service.  Where a veteran served 90 days or more of 
continuous, active military service during a period of war 
and certain chronic diseases (including malignant tumors) 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Certain disorders associated with herbicide agent exposure 
in service may be presumed service connected.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Veterans 
diagnosed with an enumerated disease who, during active 
service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307.

VA, under the authority of the Agent Orange Act of 1991, 
has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for 
disorders which are not enumerated by regulation.  See 61 
Fed. Reg. 41442 (1996).  Subsequently, VA specifically 
determined that the available scientific and medical 
evidence did not show a positive association between 
urinary bladder cancer and exposure to herbicides.  See 64 
Fed. Reg. 59232, 59236-37 (1999).  It was noted that 
smoking was the most important risk factor for cancer of 
the urinary bladder and that National Academy of Sciences 
(NAS) studies had, based upon of its review of new 
studies, found that there was no evidence that exposure to 
herbicides alone was related to bladder cancer.  Id.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In order to establish service connection for the cause of 
the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to 
constitute the principal cause of death the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  See 38 C.F.R. § 3.312(b).  In order 
to be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-
connected disability that made the veteran "materially 
less capable" of resisting the effects of the fatal 
disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  It is not sufficient to show 
that a service-connected disability causally shared in 
producing death, rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  However, if 
the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  See 38 C.F.R. § 3.312(c)(3).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 

The Federal Circuit has recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence." Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a 
means for reconciling actual conflict or a contradiction 
in the evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board finds the April 2002 VA medical opinion 
persuasive that the veteran died as a result of carcinoma 
of the bladder.  The May 29, 1997, diagnosis of prostate 
cancer cited by the appellant was only a provisional 
diagnosis, and the February 16, 1998, report of Dr. W. did 
not provide a diagnosis of recurrent small-cell lung 
cancer but merely referred to studies related to that 
disorder in the treatment plan in discussing medication 
efficacy.  The Board further finds that NAS studies and 
(to a somewhat lesser degree -because he indicated the 
matter is beyond his field of expertise -although he is an 
oncologist) the February 2001 private medical statement of 
Dr. P.K. are persuasive that there is no positive 
relationship between the veteran's exposure to herbicides 
in Vietnam and his carcinoma of the bladder.  Although the 
September 2000 private medical opinion of Dr. D.A.V.B. 
stated the veteran's carcinoma of the bladder "certainly 
could" have been related to his prior exposure to certain 
chemical agents, the Board finds the opinion is equivocal 
and does not appear to have been based upon any medical or 
scientific rationale.  Nor does the record show that Dr. 
D.A.V.B., a urologist, has any particular expertise in the 
matter of herbicide exposure as a cancer cause.  Hence, 
his opinion warrants a lesser degree of probative weight.

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of 
record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Greater weight may be placed on one medical professional's 
opinion over another, depending on factors such as 
reasoning employed by the medical professionals and 
whether or not, and the extent to which, they reviewed 
prior clinical records and other evidence.  Gabrielson v. 
Brown, 7 Vet. App. 36 (1994). Here, the NAS studies and 
the February 2001 private medical statement of Dr. P.K., 
an oncologist, are persuasive that medical and scientific 
research has not found any significant relationship 
between bladder cancer and Agent Orange exposure.  

The Board also notes that the veteran's carcinoma of the 
bladder was first manifest over 30 years after service and 
that there is no evidence that the disorder was incurred 
in or aggravated by active service.  Small cell carcinoma 
of the bladder is not listed as a disease associated with 
exposure to certain herbicide agents under 38 C.F.R. 
§ 3.309(e), and became manifest too long after service to 
qualify for the chronic disease provisions of 38 C.F.R. 
§ 3.309(a) to apply. 

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran (here, appellant) 
prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Here, the preponderance of the evidence is 
against a finding that disability due to disease or injury 
incurred or aggravated in service caused, or contributed 
to cause or accelerated the veteran's death.  Therefore, 
service connection for the cause of the veteran's death is 
not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

